Citation Nr: 1035469	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-30 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The RO, in pertinent part, denied the 
benefits sought on appeal.

The May 2003 decision also denied a claim of entitlement to 
service connection for tinnitus; however, the Board determined in 
May 2007, that the benefits sought, were in fact warranted.  The 
RO implemented the award of service connection in June 2007.  As 
such, there no longer remains a claim in controversy.

The claims for bilateral hearing loss and migraine headaches were 
also before the Board in May 2007 wherein, the previous denials 
were upheld.  The Veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2008 Order, the Court vacated the portion of the Board 
decision that denied entitlement to service connection for 
bilateral hearing loss and migraine headaches and remanded the 
matters to the Board for further adjudication and/or development.

Pursuant to Court Order, and in accordance with the Joint Motion 
for Remand, the claims were addressed in a in a November 2009 
Board decision that ultimately granted service connection for 
bilateral hearing loss and remanded the claim seeking service 
connection for migraine for a medical opinion.  The only 
remaining matter on appeal is once again before the Board.  


FINDINGS OF FACT

The veteran's migraine headaches have been shown to be 
etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his headaches began in service and have 
persisted since that time.  

The Veteran's service treatment records (STR's) contain 
references to complaints of headaches.  An April 1966 hearing 
conservation data report indicates that the Veteran reported 
suffering from headaches after working on the flight line in the 
month prior.  A year later, the Veteran again complained of 
headaches and was diagnosed with tension headache.  See April 
1967 health record.  In May 1967, the Veteran reported suffering 
from "migraine" headaches in the temple and occipital regions 
after doing a lot of reading and studying.  He denied auras, but 
indicated that his head was throbbing.  An impression of tension 
headaches was made.  At the time of his discharge from service, 
the veteran denied suffering from frequent or severe headache.  
See July 1968 report of medical history.

Post-service medical evidence of record indicates that the 
Veteran has been diagnosed with migraine headaches.  See March 
1995 letter from Dr. G. S.; April 1995 record from Dr. A. H.  
Although the Veteran told Dr. G. S that he had been treated for 
migraines in service, no opinion on etiology was provided.

On April 2003 VA neurological examination, it was noted that the 
Veteran's claims file was reviewed.  He indicated that he began 
suffering from headaches in service after completing a one month 
space capsule experiment.  The examiner reported that there is no 
mention of headaches in the documentation associated with the 
space capsule training, and further noted that both the entrance 
and separation examinations do not indicate that the Veteran was 
suffering from headaches.  The examiner did report finding a 
handwritten note documenting the presence of headaches.

The Veteran indicated that he was suffering 10 to 15 headaches 
per month, with two being bad, and described a bifrontal to 
occipital throbbing pain with no visual aura but with some 
nausea, photophobia and phonophobia.  He was diagnosed with 
migraine headaches.  The examiner went on to say that there was 
no documentation of headaches during the space capsule training, 
or any indication the Veteran was suffering from recurrent 
headaches at the time of his separation.  The examiner noted a 
temporal relationship between the onset of headaches and service 
based on the single handwritten entry indicating the Veteran was 
suffering from a headache, but could not opine on a single 
causative factor resulting in the Veteran's headaches.

On his July 2003 notice of disagreement, the Veteran reported 
that he was seen multiple times in service for headaches and in 
May 1967 was diagnosed with migraine headaches.  On his July 2004 
Form 9, he added that he has continued to suffer from those 
migraine headaches to the present day.  

VA outpatient treatment records included an August 2007 treatment 
record that noted that the Veteran has occasional migraine 
headaches since the 1960's. 

In a December 2009 statement, the Veteran indicated that during 
basic training, he participated in the Apollo space project in 
which he was placed in a capsule simulating a space capsule for 
39 days.  The capsule simulated altitude and he was placed on a 
liquid diet.  He stated that his headaches began within two weeks 
of when he was released from the capsule.  He reported that after 
he was discharged from the military, he saw a doctor in March 
1969 for headaches.  Unfortunately, he could not remember the 
doctor's name.   

In a December 2009 statement, the Veteran's spouse indicated that 
she married the Veteran in 1966 and that over the years he 
suffered extensively from headaches.  

In December 2009 correspondence, Dr. R. M. noted that he examined 
the Veteran and reviewed available STR's, including the 
documentation of migraine headaches.  Dr. R. M. noted that the 
Veteran began to suffer migraine type headaches in 1965 while in 
Technical School, although they were not clinically diagnosed as 
migraine type initially.  His symptoms increased in severity 
while on active duty with documentation concerning his headaches 
in 1967.  Further, a neurologist noted that he did suffer from 
migraines in 2003, but did not specifically avow that a single 
factor caused them to occur.  The Veteran has been taking Midrin 
for migraines since 1994, supplemented by over-the-counter 
medications.  Based upon history, physical examination, review of 
medical records, clinical experience and reasonable medical 
certainty, it was his opinion that the diagnosis of migraine 
headaches first appeared in 1965, with gradual intensification 
through the remainder of his military service, therefore, this 
diagnosis was more like than not due to military service.  

On December 2009 VA neurological examination, it was noted that 
the claims file was reviewed.  The Veteran's past and present 
medical history was summarized.  After examination, the examiner 
opined that the Veteran's migraine headaches were at least as 
likely as not caused by or a result of his military service.  The 
examiner reasoned that based on the review of the medical 
records, medical literature and his clinical experience, the 
Veteran clearly had headaches in service which were likely 
migraines and not tension headaches.  The notes related to 
awakening headaches and a throbbing quality and their location is 
in a similar distribution today.  Thus, he had migraines in 
service, not tension.  Since migraines could be present for life 
it was easy to make the nexus to his headaches today.  

In this case, there is evidence of the Veteran being treated for 
headaches in service and in May 1967 he described the headaches a 
migraine type, in the absence of compelling evidence to the 
contrary there is no legitimate basis for questioning the 
credibility of the Veteran's accounts of having headaches that 
began in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is credible 
in and of itself).  Moreover, the opinions from the December 2009 
VA examination report and Dr. R. M.'s correspondence fully 
supports the Veteran's contentions.

In short, the evidence of record establishes that it is more 
likely than not (or at least as likely as not) that the Veteran's 
migraine headaches were incurred in service.  Although the VA 
examiner indicated in April 2003, the he could not say that there 
was a single causative factor that resulted in the Veteran's 
headaches during service; he did state that there was a temporal 
relationship between the onset of the Veteran's headaches and his 
military service.  As such, service connection for this 
disability is warranted, and the claim is granted in full.

In the current appeal, the Board has considered whether VA has 
fulfilled its notification and assistance requirements, found at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Nevertheless, given the 
Board's fully favorable disposition of the matter on appeal, no 
further notification or assistance in developing the facts 
pertinent to this claim is required at this time. Indeed, any 
such action would result only in delay.


ORDER

Service connection for migraine headaches is granted. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


